November 10, 1937. The opinion of the Court was delivered by
The issues in this cause are substantially the same as were raised in Cleveland v. City of Spartanburg et al., 194 S.E., 124, 128, and are controlled by the decision in that case. The case at bar, the Cleveland case, and the case ofMrs. Louise Blake v. City of Spartanburg et al., 194 S.E., 124, were argued together and heard at our October term.
In the instant case it will not be necessary to state the pleadings or the facts, except to say that it appears that the defendant, J.H. Rothrock, as tax collector for the City of *Page 153 
Spartanburg, acting under the authority of an alleged paving assessment execution, levied upon and sold the six parcels of land located upon West Main Street belonging to the plaintiff. The property was bought in by the city. Plaintiff prays that the sale of the property described in the complaint be declared null and void, and that the defendants be permanently enjoined from conveying title thereto. The relief prayed for must be granted under the authority of the Cleveland and Blake cases, supra. The sale made by the city is null and void, and the temporary restraining order heretofore issued will be made permanent.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM and BAKER concur.
MR. JUSTICE CARTER did not participate on account of illness.